DETAILED ACTION
Claims 1-10 are pending.  Claims 1-10 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Objections
Claims 1-10 are objected to because of the following informalities: The instant claims 1 and 6 recite the abbreviated term “BOM.” However, before using this term in its abbreviated form, it should first be presented in the claims (at least in the independent claims) in its unabridged form in order to properly identify/define the term. Further the claims recite “(e.g., transport)” and this should be clarified. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations for registering each business operator to be managed as a node including a business operator type and product information and storing value chain data that connects the nodes to each other by using an edge that is assigned a reliability index value for order placement/receipt-relation in association with a track record of order placement/receipt-relation between the business operators (Stored/Collected Information, an observation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. scheduling of business operators; a Certain Method of Organizing Human Activity); storing components included in a new product and quantities of the components as product data in BOM format, the components and quantities of the components being reported by each of the business operators before a production plan of the new product is drafted (Stored/Collected Information, an observation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. scheduling of business operators; a Certain Method of Organizing Human Activity);storing plan data disclosing a product delivery plan between the business operators and automatically adjustable volumes indicating a maximum possible increase in production volume in addition to a scheduled production volume, the product delivery plan and the automatically adjustable volumes being reported by each of the business operators when a schedule is drafted to produce and deliver (e.g., transport) a product (Stored/Collected Information, an observation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. scheduling of business operators; a Certain Method of Organizing Human Activity); preparing value chain data, recalculating reliability of order placement/receipt-relation between the business operators each time a new track record of product order placement/receipt-relation is collected, updating the reliability, and assigning the reliability to the edge (Analyzing the Stored/Collected Information, an evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. scheduling of business operators; a Certain Method of Organizing Human Activity); and accepting a plan alteration request from one of the business operators to be managed, referring to automatically adjustable volumes of the product data, the value chain data, and the plan data from the respective databases, judging whether a related business operator can alter the plan, identifying an alternative business operator, giving a notification of the alteration of the plan to the business operator, and altering the plan data in the third database (Analyzing and Transmitting Information, an evaluation and judgement, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. scheduling of business operators; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, i.e. scheduling of operators, but for the recitation of generic computer components.  That is, other than reciting a first, second, and third database, value chain management means, and scheduling means, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Human Behavior/Rank for a Job using ML models.  For example, accepting a plan alteration request from one of the business operators to be managed encompasses an employer listening to the operator of a business and changing the plan based on the new information, an observation, evaluation, and judgment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Behavior/Scheduling, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The databases, value chain management means, and scheduling means are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving/storing and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0018] Fig. 4 is a diagram illustrating an example of a hardware configuration of the plan coordination apparatus 10. The plan coordination apparatus 10 can be configured on a general-purpose computer and includes a main control unit 201, an auxiliary storage unit 204, an input unit 205, an output unit 206, and a communication unit 207. The main control unit 201 includes a processor (CPU) 202, a RAM (Random Access Memory) 203, and the like. The auxiliary storage unit 204 includes a ROM (Read Only Memory), an HDD (Hard Disk Drive), an SSD (Solid State Drive) using a flash memory or other type of memory, and the like, an input unit 205, an output unit 206, and a communication unit 207. The input unit 205 includes input devices such as a keyboard and a mouse. The output unit 206 includes a display apparatus such as LCD (Liquid Crystal Display) or organic EL display and a variety of output apparatuses. The communication unit 207 includes an NIC (Network Interface Card) or the like.”

	Which states that any general-purpose computer can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving/storing and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the databases or means, etc., nor the receiving/storing or transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claim 6 contains the identified abstract ideas with no other additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-5 and 6-10 contain the identified abstract ideas, further narrowing them, with the additional element of a track record collection means which is highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.
Claims 1-10, drawn to a system defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se.  Such material is considered non-statutory when claimed without appropriate corresponding structure.  Here, in Claims 1 and 6, the broadest reasonable interpretation consistent with the specification, the applicant's system elements of a first, second, and third database, value chain management means, and scheduling means (and in other claims the track record collection means or any other means) encompasses functions that can be executed entirely as software per se. Programs do not recite a structure, and in the broadest reasonable interpretation can be software which is used for controlling hardware.  As currently written, the claimed system lacks structure, and thus is non-statutory. The dependent claims inherit the deficiencies of the independent claim they depend on and thus are similarly rejected.
	Therefore the Claims and their dependents are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (U.S. Publication No. 2006/005,9253) in view of Scheer (U.S. Publication No. 2010/020,5044).

Regarding Claims 1 and 6, Goodman teaches a plan coordination apparatus comprising: 
a first database ([0193] multiple databases are used in the process) registering each business operator to be managed as a node ([0639] vendors and registered users are registered by the system) including a business operator type and product information and storing value chain data that connects the nodes to each other by using an edge that is assigned a reliability index value for order placement/receipt-relation in association with a track record of order placement/receipt-relation between the business operators ([0521] indexes are used for reliability as in [0597] which uses nodes and edges as in [0599-606]); 
a second database storing components included in a new product and quantities of the components as product data in BOM format ([0219] a bill of materials is used), the components and quantities of the components being reported by each of the business operators before a production plan of the new product is drafted ([0219] the bill of materials is used to affect the strategy for production of the new product); 
a third database storing plan data disclosing a product delivery plan between the business operators and automatically adjustable volumes indicating a maximum possible increase in production volume in addition to a scheduled production volume, the product delivery plan and the automatically adjustable volumes being reported by each of the business operators when a schedule is drafted to produce and deliver (e.g., transport) a product ([0241] reliability and performance impact the [0262] volume of production and this is adjustable for scheduling as in [0264]); 
value chain management means preparing value chain data, recalculating reliability of order placement/receipt-relation between the business operators each time a new track record of product order placement/receipt-relation is collected, updating the reliability, and assigning the reliability to the edge; and 
Although Goodman teaches use of edges and nodes in databases, and business managers being used in the planning as above, it does not explicitly state a plan being used.
Scheer teaches fulfillment plans for a supply/value chain as in [0150], which utilizes product data to come up with fulfillment alternatives which may be considered, i.e. an alternate plan, as in [0154-156], with notifications being sent to agents and managers as in [0256] and [0259] for alteration of plans and purchase orders.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the scheduling system using nodes and edges of Goodman with the scheduling system for fulfillment of orders and planning for such of Scheer as they are both analogous art which teach solutions to problems with scheduling and planning of product distribution, and the combination would lead to an improved system which would maximize efficiency and profitability by utilizing proper sourcing plans as taught in [0173] of Scheer.

Allowable Subject Matter
Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20100205044 A1
Scheer; Robert H.
METHOD FOR MANAGING INVENTORY WITHIN AN INTEGRATED SUPPLY CHAIN
US 20060059253 A1
Goodman; Marina et al.
Architectures for netcentric computing systems
US 20040107125 A1
Guheen, Michael F.  et al.
Business alliance identification in a web architecture
US 20210173711 A1
Crabtree; Jason et al.
INTEGRATED VALUE CHAIN RISK-BASED PROFILING AND OPTIMIZATION
US 20200134745 A1
McLINDEN; John H. et al.
METHOD AND SYSTEM FOR AUTOMATICALLY CREATING AND ASSIGNING ASSEMBLY LABOR ACTIVITIES (ALAs) TO A BILL OF MATERIALS (BOM)
US 20200134560 A1
McLINDEN; John H. et al.
METHOD AND SYSTEM FOR AUTOMATICALLY CREATING A BILL OF MATERIALS
US 20190207807 A1
Mikhail; Nader et al.
METHOD AND SYSTEM FOR DETERMINING AND LOCATING NODAL WEAKNESSES IN A NETWORK
US 20170323403 A1
Johnson; Christopher Donald et al.
CONSTRAINED CASH COMPUTING SYSTEM TO OPTIMALLY SCHEDULE AIRCRAFT REPAIR CAPACITY WITH CLOSED LOOP DYNAMIC PHYSICAL STATE AND ASSET UTILIZATION ATTAINMENT CONTROL
US 20110295722 A1
Reisman; Richard R.
Methods, Apparatus, and Systems for Enabling Feedback-Dependent Transactions
US 20100161366 A1
Clemens; Achim et al.
PRODUCT REQUIREMENT SPECIFICATION IN PRODUCTION MODEL


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        6/3/2022